B Y E - L A W S of Energy XXI (Bermuda) Limited INTERPRETATION 1. Interpretation 1.1 In these Bye-Laws, unless the context otherwise requires: “Bermuda” means the Islands of Bermuda; “Board” means the Board of Directors of the Company or the Directors present at a meeting of Directors at which there is a quorum; “Clear Days” means, in relation to the period of a notice, that period excluding the day on which the notice is given or served, or deemed to be given or served, and the day for which it is given or on which it is to take effect; “the Companies Acts” means every Bermuda statute from time to time in force concerning companies insofar as the same applies to the Company; “Common Shares” shall have the meaning set out in Bye-Law 3.2; “Company” means the company incorporated in Bermuda under the name of Energy XXI Acquisition Corporation (Bermuda) Limited on 25 July, 2005 and changed its name to Energy XXI (Bermuda) Limited on 31 March, 2006; “Depository Interest” means a dematerialised depository receipt representing the underlying share in the capital of the Company to be issued by an independent third party to be nominated by the Company; “Director” means such person or persons as shall be appointed to the Board from time to time pursuant to these Bye-Laws; “Indemnified Person” means any Director, Officer, Resident Representative, member of a committee duly constituted under these Bye-Laws and any liquidator, manager or trustee for the time being acting in relation to the affairs of the Company, and his heirs, executors and administrators; “Officer” means a person appointed by the Board pursuant to these Bye-Laws and shall not include an auditor of the Company; “Paid Up” means paid up or credited as paid up; “Register” means the Register of Shareholders of the Company and, except in Bye-Law 10, includes any branch register; “Registered Office” means the registered office for the time being of the Company; “Regulations” means the UK Uncertificated Securities Regulations 2001 as amended; “Relevant System” has the meaning given in the Regulations; “Resident Representative” means (if any) the individual (or, if permitted in accordance with the Companies Acts, the company) appointed to perform the duties of resident representative set out in the Companies Acts and includes any assistant or deputy Resident Representative appointed by the Board to perform any of the duties of the Resident Representative; “Resolution” means a resolution of the Shareholders or, where required, of a separate class or separate classes of Shareholders adopted either in general meeting or by written resolution in accordance with the provisions of these Bye-Laws; “Seal” means the common seal of the Company and includes any authorised duplicate thereof; “Secretary” includes a joint, temporary, assistant or deputy Secretary and any person appointed by the Board to perform any of the duties of the Secretary; “Share” means Share in the capital of the Company and includes a fraction of a Share; “Shareholder” means a Shareholder or member of the Company, provided that for the purposes of Bye-Law 45 it shall also include any holder of notes, debentures or bonds issued by the Company; “Specified Place” means the place, if any, specified in the notice of any meeting of the Shareholders, or adjourned meeting of the Shareholders, at which the chairman of the meeting shall preside; “Subsidiary” and “Holding
